Case 3:17-cv-05806-RJB Document 317-1 Filed 10/04/19 Page 1 of 2




                 BRENNEKE DECLARATION
                                                 EXHIBIT A
       Case 3:17-cv-05806-RJB Document 317-1 Filed 10/04/19 Page 2 of 2




                                     Bob Ferguson
          ATTORNEY GENERAL OF WASHINGTON
                                     Civil Rights Division
                800 Fifth Avenue  Suite 2000  MS TB 14  Seattle WA 98104
                                        (206) 442-4492

September 4, 2019

Sent via E-Mail

Ashley E. Calhoun
Christopher J. Eby
Colin L. Barnacle
Akerman LLP
ashley.calhoun@akerman.com
christopher.eby@akerman.com
colin.barnacle@akerman.com

Joan K. Mell
III Branches Law, PLLC
joan@3brancheslaw.com

RE:    Washington v. The GEO Group, Inc., 17-cv-05806-RJB

Dear Counsel,

We received the Ninth Circuit’s Order denying GEO’s Petition for a Writ of Mandamus
yesterday. We look forward to receiving GEO’s remaining financial documents and discovery
and ask that you please complete the document production on or before September 18, 2019.

                                                 Very truly yours,


                                                 ANDREA BRENNEKE
                                                 Marsha Chien
                                                 Lane Polozola
                                                 Patricio A. Marquez
                                                 Assistant Attorneys General
                                                 Wing Luke Civil Rights Division
                                                 Office of the Attorney General
                                                 800 Fifth Avenue, Suite 2000
                                                 Seattle, WA 98104
